Exhibit 99.1 Dear Shareholder Greetings from Apple REIT Ten, Inc. I am pleased to report that operations across our portfolio of hotels were strong during the third quarter of 2014. For the three-month period ending September 30, 2014, our hotels reported an average occupancy rate of 77 percent, an average daily rate (ADR) of $120 and revenue per available room (RevPAR) of $92, increases of approximately four percent, five percent and ten percent as compared to results for the same period of 2013, respectively. For the nine-month period ending September 30, 2014, our hotels reported an average occupancy rate of 75 percent, ADR of $121 and RevPAR of $91, increases of approximately three percent, four percent and seven percent as compared to results for the same period of 2013, respectively. Hotel industry analysts anticipate positive momentum to continue throughout the hotel industry for the remainder of 2014 and well into 2015. Adjusted funds from operations (AFFO) for the nine-month period ending September 30, 2014, totaled $60.1 million, or $0.71 per share. AFFO for the same period of 2013 was $40.2 million, or $0.57 per share. Shareholder distributions were approximately $0.62 per share during the first nine months of this year. The current annualized distribution rate of $0.825 per share is closely monitored, taking into account varying economic cycles and capital improvements, as well as current and projected hotel performance, and adjustments may be made as needed, based on available cash resources. Due primarily to the impact of depreciation as well as the timing of acquisitions and fundraising, a portion of your 2014 distribution will be treated as a return of capital for tax purposes. In November, the Company’s preferred investment in the oil and gas business was redeemed in full as provided for under the terms of the agreement. This was an exciting and successful opportunity for the Company, earning a pre-tax annual rate of 14 percent from the date of the initial investment in June 2013 until it was redeemed. As of October 31, 2014, the Apple REIT Ten real estate portfolio included 50 Marriott®- and Hilton®-branded upscale extended-stay, select-service and full-service hotels, with an aggregate of 6,344 guestrooms, strategically located in diverse markets across 17 states. The Company strives to maintain a portfolio of upscale lodging real estate that will provide our shareholders with attractive returns and maximize shareholder value over the life of the investment. On October 24, 2014, we acquired a new 156-room Residence Inn® by Marriott® located in Dania Beach, Florida, near Fort Lauderdale- Hollywood International Airport and Fort Lauderdale Beach. The Company has additional hotels under contract that are under construction. We anticipate we will close on the acquisition of these hotels by the end of 2015. Our team remains steadfast to our goals of providing attractive distributions and growing investment value over the long term. With a diversified portfolio of high-quality lodging real estate and a balance sheet among the strongest in our industry, I am confident Apple REIT Ten is well positioned for the future. Thank you for your investment in Apple REIT Ten. Sincerely, Glade M. Knight, Chairman and Chief Executive Officer STATEMENTS OF OPERATIONS (Unaudited) (In thousands except statistical data) Three months ended Sept 30, 2014 Three months ended Sept 30, 2013 Nine months ended Sept 30, 2014 Nine months ended Sept 30, 2013 REVENUES Room revenue $ Other revenue Total revenue $ EXPENSES Direct operating expense $ Other hotel operating expenses General and administrative Depreciation Acquisition related costs 13 Investment income ) Interest expense Total expenses $ NET INCOME Net income $ Net income per share $ ADJUSTED FUNDS FROM OPERATIONS (A) Net income $ Depreciation of real estate owned Funds from operations (FFO) $ Acquisition related costs 13 Adjusted funds from operations (AFFO) $ FFO per share $ AFFO per share $ WEIGHTED-AVERAGE SHARES OUTSTANDING OPERATING STATISTICS Occupancy 77
